DETAILED ACTION
Claims 1, 4-5, 7-14, 16-22 and 24 are pending, and claims 10-14 and 16-20 are withdrawn.
Claims 1, 4-5, 7-9, 21-22 and 24 are rejected.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  
Claim 1, line 12, it is suggested to amend “amount of base of mb(t)” to “amount of base mb(t)”.
Claim 1, line 13, it is suggested to amend “the rate of adding” to “a rate of adding”.
Claim 22, line 2, it is suggested to amend “the range of” to “a range of”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, recites a phrase “the amount of base”. However, it is unclear what the phrase refers to, i.e., the amount of base mb,total, or the amount of base mb(t). The examiner interprets the phrase to refer to the amount of base mb(t). If the interpretation is accurate, it is advised to point to the originally filed disclosure, or to provide a declaration, to support the position.
Claim 1, lines 13-14, further recites a phrase “mmol g-1 min-1”. However, it is unclear what the phrase refers to, However, it is unclear what the unit “g-1 min-1” refers to, e.g., per gram of the inorganic porous solid per minute, or per gram of a solvent per minute, etc. The examiner interprets the unit refers to per gram of the zeolite per minute according the specification (page 20, lines 29-32). Clarification is requested.
	
Regarding dependent claims 4-5, 7-9, 21-22 and 24, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-9, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Philip, WO2017/030906A1 (Philip) (with US priority date of August 18th, 2015) (submitted in IDS received on 07/19/2018).
Regarding claims 1 and 7-8, Philip discloses a method of making a catalyst comprising contacting a ZSM-5 zeolite with a base (which would necessarily require providing a zeolite in an amount of ms and providing a total amount of base mb, total), to provide an intermediate zeolite material, recovering the intermediate ZSM-5 zeolite material (i.e., a solid separation step) (Philip, page 1, lines 22-29).

Philip further discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (Philip, page 2, lines 18-20); it has been found that adding NaOH gradually or in small doses over time rather than all at once in order to keep the solution NaOH concentration relatively low at all times provides increased mesopore formation, which reads upon a method for increasing the mesoporosity of a zeolite (Philip, page 16, 1st paragraph).

Philip further discloses in Table VII, for sample 6 with 50 g of ZSM-5, seven 6.1-g doses of 50% NaOH added every 15 min (Philip, page 16, Table VII). 
Given that Philips discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (Philip, page 2, lines 18-20), it therefore would have been obvious to a person of ordinary skill in the art that for sample 6 with 50 g of ZSM-5, to add the seven doses of 50% NaOH gradually over the entire time used for incremental caustic treatment (i.e., 15 min * 6= 90 mins). With respective molecular weight (NaOH: 40 g/mol) and mathematical conversion (detailed below), the rate of adding NaOH for the gradual addition would be 0.1 mmol g-1 min-1.

Mathematical conversion: 6.1*50%/40*1000/50/15=0.1 mmol g-1 min-1.

Regarding additional desilication procedure details, Philip further discloses heat an aqueous mixture of catalyst powder, and add an aliquot of NaOH solution, cool, filter and wash with water (Philip, page 15, lines 1-5).
Given Philip teaches materials used to make the catalyst is identical or substantially identical to the materials used in the present invention, and a method of treatment with base that is identical or substantially identical to that of the instant invention (e.g., specification, page 34, Example 17), therefore, it is clear that the maximum amount of base mb,max of mb(t) brought into contact with a ZSM-5 zeolite (i.e., an inorganic porous solid ms) at any given time t would inherently be smaller than mb,total/ms and  wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) would inherently be at most 0.75*mb,total. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4, as applied to claim 1, Philip further discloses a preheated zeolite/water mixture (Philip, page 13, 3rd paragraph), which reads upon providing the zeolite in an amount of the ms suspended in the aqueous solution.

Regarding claim 5, as applied to claim 1, it would have been obvious to a person of ordinary skill in the art to split the continuous addition of caustic into multiple continuous additions. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	

Regarding claim 9, Philip further discloses (iii) contacting the intermediate zeolite material with an acid at a temperature of about 20°C to about 100°C for an acid treatment period of about 1 minute to about 10 hours to provide to provide an acid treated ZSM-5 zeolite product (Philip, page 1, bottom paragraph).

Regarding claims 21-22 and 24, Philip further discloses contacting a ZSM-5 zeolite starting material in a reactor with a base at a temperature of about 20°C to about 100°C for a caustic treatment (Philips, page 1, bottom paragraph), which reads upon at a temperature from room temperature to 100 °C. 
Philips further discloses in Scale Up, 77.6 g of 50 wt% NaOH solution was added to a mechanically stirred mixture of Catalyst powder (60 g) in water (1900 g) (Philip, page 13, 3rd paragraph), which corresponds to a concentration of NaOH of 0.5 mol/L of NaOH (i.e., 77.6g*50wt.%/40g/mol/(1.9L)=0.5 mol/L), which would necessarily have a pH of at least 10 to at most 14; which also corresponds to a solid-to-liquid ratio of 31 g*L-1 (i.e., 60/(1900/1000+77.6*50wt.%/1000)= 31 g*L-1).


Response to Arguments
In response to the amended claims 1, 7-8 and 22, the previous claim objections, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objections and 35 U.S.C. 112(b) rejections as set forth above.

Applicant primarily argues:
“Nubel only discloses incremental step-wise base addition”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Philip (i.e., Nubel) discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (emphasis added) (Philip, page 2, lines 18-20), as set forth above on p. 5.

Applicant further argues:
“In addition, Nubel does not disclose the recited base addition time, or the recited base addition rate. In fact, as discussed below, the base addition rates of the examples disclosed in Nubel noted in the Office Action are incorrect.
Thus, the time of base addition is not the same parameter as the total alkaline treatment time. Importantly, the times of base addition are not disclosed or suggested by Nubel. In contrast, the time of base addition is disclosed in the present specification at page 5, lines 14 to 16. Example 4 ( or II) from Nubel shows that the base is initially added to the zeolite, yielding a very high base addition rate (see also Figure 1 below). Thus, it can be concluded that the base addition time is much shorter than total treatment time.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, it is agreed upon that the base addition rate calculated for sample 6 in Table II of Philip is different from the rate of addition the amount of base of the present application, as applicants clarified in Figure 2 of Remark received on 08/03/2022. Therefore, the previous rational of Office Action mailed on 06/07/2022 is withdrawn from the record. However, a new set of rejection is necessitated by amendment of claim 1, as set forth above.
Secondly, while it is agreed upon that in the specific Example 4, Philip does not explicitly disclose the base addition time; and the base is initially added to the zeolite. However, Example 4 of Philip is not relied upon for the rejection.
Thirdly, Philip further discloses in Table VII, for sample 6 with 50 g of ZSM-5, seven 6.1-g doses of 50% NaOH added every 15 min (Philip, page 16, Table VII). Given that Philips discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (Philip, page 2, lines 18-20), it therefore would have been obvious to a person of ordinary skill in the art that for sample 6 with 50 g of ZSM-5, to add the seven doses of 50% NaOH gradually over the entire time used for incremental caustic treatment (i.e., 15 min * 6= 90 mins), absent to the evidence to the contrary. Therefore, the respective caustic addition rate can be derived, specifically to be 0.1 mmol g-1 min-1, as set forth above on pages 5-6. 

Applicant further argues:
“In addition, the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mbtotal, provides a treated zeolite without negatively impacting the particle or crystal size, allows production of solids with superior physico-chemical and catalytic properties. Furthermore, the claimed method largely prevents fragmentation of the zeolite (specification at page 13, line 26). As a result, the process yields solids which are easily recovered from the alkaline solution after treatment (page 13, lines 20 to 24). In addition to the superior physico-chemical properties, superior catalytic properties, enhanced filtration behavior, and a reduction in the amount of (costly) organic materials required to preserve the microporosity, crystallinity, and acidity during the alkaline leaching may be obtained (page 13: lines 26 to 30). This is also supported by the experiments in the specification, for example Examples 1, 13, 17, 18, 22, 29, 34-36. 
These unexpected properties are neither disclosed nor suggested by any of the cited references, could not have been predicted by one of ordinary skill in the art, and would effectively rebut any allegation of prima facie obviousness.”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Firstly, it is noted that applicant points to specification (page 13: line 26; lines 20 to 24; lines 26-30 of specification as originally filed) to support the position, however, the references of specification are conclusory statement, and applicant has not provided any sufficient evidence, i.e., data, to support the position.

Secondly, the data to show advantageous effects by the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total in the present invention is not persuasive for the following reasons. 
The data is not commensurate in scope with the claims. The data only shows specific types, amounts and concentrations of zeolite, a specific type of caustic (i.e., NaOH) with specific amounts and concentrations, using specific addition rates of NaOH, while the present claims broadly encompass any zeolite at any amounts, alkaline treatment using any caustic with any amount and addition rate that would satisfy that the maximum amount of base mb,max of mb(t) brought into contact with a ZSM-5 zeolite (i.e., an inorganic porous solid ms) at any given time t is smaller than mb,total/ms and  wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total and wherein the rate of adding the amount of base over time is at most 1.0 mmol g-1 min-1. 
The data (Examples 16-26, 28-32, 34-37, 39 and 41) does not provide data on the maximum amount of base mb,max of mb(t) at any given time t in step c), while the claim broadly recites that wherein the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total.
Further, the data does not show using the upper- ends of the rate of adding the amount of base over time. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of at most 1.0 mmol g-1 min-1.


Therefore, the data to show advantageous effects of the continuous gradual base treatment, and the fact that the maximum amount of base mb,max of mb(t) at any given time t in step c) is at most 0.75*mb,total in the present invention is unpersuasive.


Applicant further argues:
“The specification illustrates that discrete base addition (as per Nubel, see above) yields zeolites having different properties compared to the presently claimed method of gradual base addition as presently claimed. This is evident from Table 1 of specification, which shows that the Smeso values (an indication of the degree of secondary porosity) of Example 16 (discrete base addition) are much higher (+50%) than the Smeso values of Example 17 (continuous base addition).”

Remarks, p. 11

The Examiner respectfully traverses as follows:
Philip not only teaches discrete base addition, but also continuous addition of caustic treatment, specifically, Philip further discloses in one embodiment, the base is added to the reactor incrementally during the caustic treatment period; in another embodiment, the base is added to the reactor continuously (i.e., gradually) during the caustic treatment period (Philip, page 2, lines 18-20), as set forth in page 5 above.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        /MELISSA S SWAIN/Primary Examiner, Art Unit 1732